 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MAURICIO ARANA,                                   Case No. 1:17-cv-01702-DAD-BAM (PC)
12                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS ACTION, WITH PREJUDICE, FOR
13          v.                                         FAILURE TO STATE A CLAIM, FAILURE
                                                       TO OBEY A COURT ORDER, AND
14   FRAZIER, et al.,                                  FAILURE TO PROSECUTE
15                      Defendants.                    (ECF No. 24)
16                                                     FOURTEEN (14) DAY DEADLINE
17

18   I.     Background

19          Plaintiff Mauricio Arana (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On November 30, 2018, the Court issued a screening order granting Plaintiff leave to file

23   a third amended complaint within thirty (30) days. (ECF No. 24.) The Court expressly warned

24   Plaintiff that the failure to file an amended complaint in compliance with the Court’s order would

25   result in a recommendation for dismissal of this action, with prejudice, for failure to obey a court

26   order and for failure to state a claim. (Id. at 6.) Plaintiff’s third amended complaint was due on

27   or before January 2, 2019, and Plaintiff has failed to file an amended complaint or otherwise

28   communicate with the Court.
                                                      1
 1   II.     Failure to State a Claim

 2           A.      Screening Requirement

 3           The Court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

 5   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

 6   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 7   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.

 8   § 1915(e)(2)(B)(ii).

 9           A complaint must contain “a short and plain statement of the claim showing that the

10   pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

11   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

12   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

13   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

14   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

15   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

16           To survive screening, Plaintiff’s claims must be facially plausible, which requires

17   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

18   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

19   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

20   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the
21   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

22           B.      Plaintiff’s Allegations

23           Plaintiff is currently housed California State Prison, Corcoran (“Corcoran”). Plaintiff

24   names the following defendants: (1) B. Frazier, Correctional Officer, Tehachapi State Prison;

25   (2) K. Nouwels, Lieutenant, Corcoran; (3) M. Hodges, Captain, Corcoran; and (4) P. Hurlbut,

26   Lieutenant, Corcoran.
27           In Claim 1, Plaintiff alleges that on June 5, 2017, Defendant Frazier used excessive force

28   by spraying Plaintiff with O.C. pepper spray without cause while Plaintiff was locked in a holding
                                                         2
 1   cell. Plaintiff further alleges that Defendant Frazier lied to cover up his misconduct.

 2          In Claim 2, Plaintiff alleges that on July 27, 2017, Defendant Hurlbut adjudicated a

 3   hearing for a rules violation against Plaintiff. Plaintiff contends that Defendant Hurlbut violated

 4   Plaintiff’s due process rights by finding exigent circumstances to assist in covering up the

 5   excessive force claims against Defendant Frazier. Plaintiff further alleges that all defendants

 6   violated his due process rights by lying about the reasons to uphold the disciplinary hearing.

 7   Plaintiff asserts that he has added to his complaint all overseeing authorities who conducted the

 8   appeals process.

 9          C.      Discussion

10                  1.      Eighth Amendment – Excessive Force

11          Plaintiff alleges that Defendant Frazier violated his Eighth Amendment rights by using

12   pepper spray on Plaintiff without cause and while Plaintiff was in a holding cell.

13          The Eighth Amendment protects prisoners from inhumane methods of punishment and

14   from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.

15   2006). The unnecessary and wanton infliction of pain violates the Cruel and Unusual

16   Punishments Clause of the Eighth Amendment. Hudson v McMillian, 503 U.S. 1, 5 (1992)

17   (citations omitted). Although prison conditions may be restrictive and harsh, prison officials must

18   provide prisoners with food, clothing, shelter, sanitation, medical care, and personal safety.

19   Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (quotations omitted).

20          For claims of excessive physical force, the issue is “whether force was applied in a good-
21   faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

22   Hudson, 503 U.S. at 7. Relevant factors for this consideration include “the extent of injury...[,]

23   the need for application of force, the relationship between that need and the amount of force used,

24   the threat ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the

25   severity of a forceful response.’ ” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986)).

26   Although de minimis uses of force do not violate the Constitution, the malicious and sadistic use
27   of force to cause harm always violates the Eighth Amendment, regardless of whether or not

28   significant injury is evident. Hudson, 503 U.S. at 9–10; Oliver v. Keller, 289 F.3d 623, 628 (9th
                                                       3
 1   Cir. 2002).

 2          Here, Plaintiff’s complaint does not include sufficient factual allegations for the Court to

 3   assess whether he has stated a claim for excessive force. Plaintiff’s complaint does not describe

 4   the circumstances involved resulting in the use of pepper spray, nor does it allege any facts

 5   demonstrating any specific injury, significant or otherwise.

 6                  2.      Due Process – Fourteenth Amendment

 7          The Due Process Clause protects prisoners from being deprived of liberty without due

 8   process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). However, inmates do not have

 9   any due process right to be free from false disciplinary charges. See Freeman v. Rideout, 808

10   F.2d 949, 951 (2d Cir. 1986) (inmates have “no constitutionally guaranteed immunity from being

11   falsely or wrongly accused of conduct which may result in the deprivation of a protected liberty

12   interest,” provided that they are “not...deprived of a protected liberty interest without due process

13   of law.”); Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir.1989) (“Sprouse’s claims based on the

14   falsity of the charges and the impropriety of Babcock’s involvement in the grievance procedure,

15   standing alone, do not state constitutional claims.”). Accordingly, any assertion by Plaintiff that

16   the charges against him were false fails to state a cognizable claim.

17          To the extent Plaintiff is challenging the fairness of the disciplinary proceedings, he also

18   fails to state a claim. “Prison disciplinary proceedings are not part of a criminal prosecution, and

19   the full panoply of rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S.

20   at 556. With respect to prison disciplinary proceedings, the minimum procedural requirements
21   that must be met are: (1) written notice of the charges; (2) at least 24 hours between the time the

22   prisoner receives written notice and the time of the hearing, so that the prisoner may prepare his

23   defense; (3) a written statement by the fact finders of the evidence they rely on and reasons for

24   taking disciplinary action; (4) the right of the prisoner to call witnesses in his defense, when

25   permitting him to do so would not be unduly hazardous to institutional safety or correctional

26   goals; and (5) legal assistance to the prisoner where the prisoner is illiterate or the issues
27   presented are legally complex. Id. at 563–71. If the five minimum Wolff requirements are met,

28   due process has been satisfied. Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir.1994), abrogated
                                                        4
 1   on other grounds by Sandin v. Connor, 515 U.S. 472, 115. Here, Plaintiff’s complaint fails to

 2   include any factual allegations to suggest that he was denied any of the Wolff procedural

 3   requirements.

 4                   3.     Appeals Process

 5          Plaintiff appears to assert a claim against Defendant Nouwels and Hodges based on their

 6   review of an inmate appeal of Plaintiff’s disciplinary hearing. However, Plaintiff may not pursue

 7   any claims against prison staff relating to the processing or review of his administrative appeals.

 8   The existence of an inmate appeals process does not create a protected liberty interest upon which

 9   Plaintiff may base a claim that he was denied a particular result or that the appeals process was

10   deficient. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639,

11   640 (9th Cir. 1988).

12   III.   Failure to Prosecute and Failure to Obey a Court Order

13          A.       Legal Standard

14          Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

15   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

16   within the inherent power of the Court.” District courts have the inherent power to control their

17   dockets and “[i]n the exercise of that power they may impose sanctions including, where

18   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

19   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

20   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46
21   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

22   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

23   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

24   (dismissal for failure to comply with court order).

25          In determining whether to dismiss an action, the Court must consider several factors:

26   (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its
27   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

28   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779
                                                       5
 1   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

 2          B.      Discussion

 3          Here, Plaintiff’s third amended complaint is overdue, and he has failed to comply with the

 4   Court’s order. The Court cannot effectively manage its docket if Plaintiff ceases litigating his

 5   case. Thus, the Court finds that both the first and second factors weigh in favor of dismissal.

 6          The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

 7   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.

 8   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs against

 9   dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza, 291 F.3d

10   639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

11   responsibility it is to move a case toward disposition on the merits but whose conduct impedes

12   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Products

13   Liability Litigation, 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).

14          Finally, the Court’s warning to a party that failure to obey the court’s order will result in

15   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

16   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s November 30, 2018 screening

17   order expressly warned Plaintiff that his failure to file an amended complaint would result in a

18   recommendation of dismissal of this action, with prejudice, for failure to obey a court order and

19   for failure to state a claim. (ECF No. 24, p. 6.) Thus, Plaintiff had adequate warning that

20   dismissal could result from his noncompliance.
21          Additionally, at this stage in the proceedings there is little available to the Court that

22   would constitute a satisfactory lesser sanction while protecting the Court from further

23   unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this

24   action, making monetary sanctions of little use, and the preclusion of evidence or witnesses is

25   likely to have no effect given that Plaintiff has ceased litigating his case.

26   IV.    Conclusion and Recommendation
27          Accordingly, the Court finds that dismissal is the appropriate sanction and HEREBY

28   RECOMMENDS that this action be dismissed, with prejudice, for failure to state a claim, for
                                                        6
 1   failure to obey a Court order, and for Plaintiff’s failure to prosecute this action.

 2          These Findings and Recommendation will be submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

 4   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

 5   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 6   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

 7   specified time may result in the waiver of the “right to challenge the magistrate’s factual

 8   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 9   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

10
     IT IS SO ORDERED.
11

12      Dated:     January 15, 2019                             /s/ Barbara    A. McAuliffe          _
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
